PARDEE, Circuit Judge.
At a preceding day of this term a judgment was rendered herein reversing the judgment of the circuit court and remanding the cáuse, with instructions to dismiss the action with costs. This judgment was given on the ground that the record "did not affirmatively show the jurisdiction of the court. Through inadvertence, the directions with regard to costs provided for the costs of the circuit court only, leaving the costs of this court under the rule to be taxed against the defendants in error, who were also the defendants in the circuit court. As the judgment of the circuit court was reversed, and the cause remanded with instructions to dismiss for want of jurisdiction, all of the costs, both of this and the circuit court, should be paid by the plaintiff below, plaintiff in error here. Railway Co. v. Swan, 111 U. S. 379, 388, 4 Sup. Ct. 510. It is therefore ordered that the judgment of this court entered in the above-entitled cause on the 11th day of December, 1894, be, and the same is hereby, amended so as to read as follows: It is now here ordered and adjudged by this court that the judgment of said circuit court in this cause be, and the same is hereby, reversed, at the cost of the plaintiff in error, and this cause is remanded to said circuit court, with instructions to dismiss the action at the costs of the plaintiff.